I dissent. It is my opinion that the instructions which were given were clearly erroneous and prejudicial to the rights of the defendant, and that said cause should be reversed and remanded for a new trial under proper instructions on the question of negligence.
As to the question of master and servant which is involved in this case, it is my opinion that the correct rule to be applied is announced in the following cases: Kish v. California State Automobile Ass'n (Cal.) 212 P. 27; May v. Farrell (Cal.App.)271 P. 789.
Note. — See under (1). R. C. L. Perm. Supp. p. 4508.